368 U.S. 814
82 S. Ct. 56
7 L. Ed. 2d 22
GLIDDEN COMPANY, etc., petitioner,v.Olga ZDANOK et al.
No. 242.
Supreme Court of the United States
October 9, 1961

Chester Bordeau, for petitioner.
Morris Shapiro and Harry Katz, for respondents.


1
Carl M. Gould, for California Manufacturers Association, as amicus curiae.


2
Daniel S. Ring, for National Paint, Varnish and Lacquer Association, Inc., as amicus curiae.


3
Ashley Sellers and Jesse E. Baskette, for National Association of Margarine Manufacturers, as amicus curiae.


4
Clarence D. Laylin and John Eckler, for the Ohio Chamber of Commerce, as amicus curiae.


5
Henry E. Seyfarth, for the Illinois State Chamber of Commerce, as amicus curiae.


6
Jerome Ackerman, for the Institute of Shortening and Edible Oils, Inc., as amicus curiae.


7
Charles H. Tuttle, for the American Spice Trade Association, as amicus curiae.


8
John E. Branch, for the Georgia State Chamber of Commerce, as amicus curiae.


9
Frank C. Heath, for the Chamber of Commerce of Cleveland, Ohio, as amicus curiae.


10
William B. Barton, for the Chamber of Commerce of the United States, as amicus curiae.


11
Francis M. Shea and Richard T. Conway, for the Judges of the United States Court of Claims, as amici curiae.


12
Edward C. First, Jr., and Gilbert Nurick, for the Pennsylvania State Chamber of Commerce, as amicus curiae.


13
The motions of California Manufacturers Association; National Paint, Varnish and Lacquer Association, Inc.; The National Association of Margarine Manufacturers; Ohio Chamber of Commerce; Illinois State Chamber of Commerce; Institute of Shortening and Edible Oils, Inc.; American Spice Trade Association; Georgia State Chamber of Commerce; The Chamber of Commerce of the City of Cleveland, Ohio; and Chamber of Commerce of the United States for leave to file briefs, as amicus curiae, are granted. Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to question (d) presented by the petition which reads as follows:


14
'(d) Does participation by a Court of Claims judge vitiate      the judgment of the Court of Appeals?'


15
In all other respects the petition for writ of certiorari is denied. The case is transferred to the summary calendar and set for argument immediately following No. 341, Misc.


16
Pursuant to 28 U.S.C. § 2403, 28 U.S.C.A. § 2403, the Court hereby certifies to the Attorney General that there is drawn in question in this case the constitutionality of the Act of July 28, 1953, 67 Stat. 226 (28 U.S.C. § 171, 28 U.S.C.A. § 171).